       Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 1 of 6

OR\G\NAL :~IGlf~J L
Approved :
             STEPHANIE LAKE/ SHEB SWETT/ ALINE FLOOR
             Assistant U. S . Attorneys

Before :     HONORABLE BARBARA C . MOSES
             United States Magistrate Judge
                                                                                   \
             Southern District of New York

                                                 X
                                                     COMPLAINT

UNITED STATES OF AMERICA                             Violations of 18 U. S . C .
                                                     §§ 1201 , 1951 , and 2 .
                  - v. -

JOSIEL GUSTAVO MARTINEZ GUZMAN ,                     COUNTY OF OFFENSE :
EDWARD HERNANDEZ , and                               BRONX
WALKIN FRANCISCO ARIAS VILLAR ,

                  Defendants .

                     -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK , ss . :

     EDWARD MATEO , being duly sworn , deposes and says that he is
Special Agent with the U. S . Drug Enforcement Administration
("DEA" ) , and charges as follows :

                                         COUNT ONE

     1.    On or about December 23 , 2019 , in the Southern
District of New York and elsewhere , JOSIEL GUSTAVO MARTINEZ
GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO ARIAS VILLAR ,
the defendants , and others known and unknown , unlawfully and
knowingly seized , confined , inveigled , decoyed , kidnapped,
abducted , and carried away and held for rans om and reward and
otherwise , an individual(the " Victim") , and in so doing did use
a means , facility , and instrumentality of interstate and foreign
commerce , and did transport the Victim in interstate commerce ,
to wit , the defendants abducted the Victim and transported him
from the Bronx , New York to Connecticut .

    (Title 18 , United States Code , Sections 1201(a) (1) and 2 . )
      Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 2 of 6




                              COUNT TWO

      2.     In or about December 2019 , in the Southern District of
New York and elsewhere , JOSIE L GUSTAVO MARTINEZ GUZMAN , EDWARD
HERNANDEZ , and WALKIN FRANCISCO ARIAS VILLAR , the defendants ,
and others known and unknown , willfully and knowingly did
combine , conspire , confederate , and agree together and with
other to violate Title 18 , United States Code , Section
1201 (a) (1) .

     3.    It was a part and object of the conspiracy that JOSIEL
GUSTAVO MARTINEZ GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO
ARIAS VILLAR , the defendants , and others known and unknown , did
unlawfully and knowingly seize , confine , inveigle , decoy ,
kidnap , abduct , and carry away and hold for ransom and reward
and otherwise , the Victim , and in so doing did use a means ,
facility , and instrumentality of interstate and foreign commerce
and did transport the Victim i n i nterstate commerce , in
violation of Title 18 , United States Code , Section 120l (a) (1 ) .

                              Overt Acts

     4.     In furtherance of the conspiracy and to effect the
illegal object thereof , the following overt acts , among others ,
was committed in the Southern District of New York and
elsewhere :

           a.   On or about December 23 , 2019 , JOSIEL GUSTAVO
MARTINEZ GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO ARIAS
VILLAR , the defendants , forcibly placed the Victim in the
defendants ' car i n the Bronx , New York , and transported the
Victim to other locations , includi ng locations in Connecticut .

            b.     On or about December 23 , 2019 , JOSIEL GUSTAVO
MARTINEZ GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO ARIAS
VILLAR , the defendants after torturing the Victim and pointing a
firearm at the Victim , demanded that the Victim transfer $15 , 000
from the Victim ' s bank account to a bank account controlled by a
co - conspirator .

         (Title 18 , United States Code , Section 1 2 0l(c) . )

                             COUNT THREE

     5.   On or about December 23 , 2019 , in the Southern
District of New York and elsewhere , JOSIEL GUSTAVO MARTINEZ

                                   2
      Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 3 of 6




GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO ARIAS VILLAR , the
defendants , and others known and unknown , unlawfully and
knowingly did commit extortion , as that term is defined in Title
18 , United States Code , Section 1951(b) (2) , and would and did
thereby obstruct , delay , and affect commerce and the movement of
articles and commodities in commerce , as that term is defined in
Title 18 , United States Code , Section 195l(b) (3) , to wit ,
MARTINEZ GUZMAN , HERNANDEZ , and    ARIAS VILLAR and others ,
through violence and at gunpoint , forced the Victim, whom they
believed to be a money- laundering broker , to transfer $15 , 000
from the Victim ' s bank account .

       (Title 18 , United States Code , Sections 1951 and 2 . )

      The bases for my knowledge and for the foregoing charge
are , in part , as follows :

      6.   I have been a DEA Special Agent for approximately two
years . During that time , I have participated in numerous
investigations of unlawful drug distribution as well as money
laundering. During the course of those investigations , I have
conducted or participated in surveillance , drug transactions
with undercover officers and confidential informants, the
introduction of undercovers , the execution of search warrants ,
debriefings of witnesses , and reviews of taped conversations and
drug records . Through my training , education, and experience , I
have become familiar with the manner in which illegal drugs are
imported and distributed ; the way in which illegal drugs are
prepared , packaged , and sold on the street ; some of the methods
of payment for such drugs ; and some of the methods that are used
to disguise the source and nature of the profits made by drug
dealers .

     7.    This affidavit is based upon my personal participation
in the investigation of this matter , and my conversations with
law enforcement officers , law enforcement employees, and
witnesses , as well as a review of documents and recordings .
Because this affidavit is being submitted for the limited
purpose of establishing probable cause , it does not include all
the facts that I have learned during the course of my
investigation . Where the actions , statements , and conversations
of others are reported herein , they are reported in substance
and in part , except where otherwise indicated .




                                  3
       Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 4 of 6




                    December 23, 2019 Transaction

     8.     Based on my conversations with other law enforcement
officers involved in this investigation and the Victim , as well
as my review of materials obtained in the course of this
investigation , I have learned , among other things , the
following :

            a.   The Victim is a money - laundering broker who has
conducted both pickups and drop-offs of narcotics proceeds and
other illicit funds in New York City and elsewhere . On or about
Thursday , December 19 , 2019 , the Victim agreed to conduct a
surveilled money- laundering transaction at the direction of the
DEA . In particular , the Victim agreed to retrieve approximately
$178 , 000 in cash from other individuals in the Bronx , New York .
The Victim understood that this cash was the proceeds of
narcotics sa l es . 1

           b.   On or about December 20 , 2019 , an undercover
officer involved in the transaction (" UC - 1") received a text
message from a particular telephone number (the "Drop Number " ) ,
requesting that UC - 1 retrieve $178 , 000 on or about December 22 ,
2019 . The user of the Drop Number subsequently changed the
pickup date to December 23 , 2019 , and provided UC - 1 with a
particular address in the Bronx as the pickup location (the
" Pickup Location" ) .

          c.   On or about Monday , December 23 , 2019 , the user
of the Drop Number instructed UC - 1 to meet him at 7 : 00 pm . UC - 1
provided the Victim with the undercover phone , and the Victim ,
acting at law enforcement direction , traveled to the Pickup
Location at approximately 7 : 00 pm on December 23 , 2019.

            d.     Law enforcement conducting surveillance of the
money pickup observed a particular vehicle (the "Kidnapping
Vehicle " ) ar r ive at the Pickup Location . Law enforcement
observed a Hispanic male , later identified as JOSIEL GUSTAVO
MARTINEZ GUZMAN , the defendant , exit the Kidnapping Vehicle and
speak with the Victim . Another passenger in the Kidnapping
Vehicle subsequently exited the Kidnapping Vehicle and , along
with MARTINEZ GUZMAN , appeared to strike the Victim and force



1 The Victim agreed to participate in the transaction in
consideration for leniency for his own criminal conduct. The
Victim has provided information to the DEA which has been
corroborated and deemed credible .
                                    4
       Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 5 of 6




the Victim into the Kidnapping Vehicle . The Kidnapping Vehicle
then departed the area at a high rate of speed .

             e.    On or about December 23 , 2019 at approximately
7 : 49 , an undercover law enforcement agent ("UC - 2 " ) contacted a
money - laundering broker who has worked with the Victim ("Broker -
1 " ) over WeChat claiming to be the Victim ' s cousin.     UC - 2 asked
Broker - 1 what had happened to the Victim . Broker - 1 sent UC - 2
the WeChat contact information for an individual ("Individual -
1 " ) who Broker - 1 represented was Broker - l ' s boss .

            f .  UC - 2 contacted Individual - 1 over WeChat and
informed Individual - 1 that the Victim has been abducted while
doing a cash pickup for Individual - 1.      Individual - 1 confirmed
that the Victim had been abducted , and claimed it was because
the Victim had taken hundreds of thousands of dollars from
Individual - 1 and his associates , and that it was time for the
Victim to repay the money .     Individual - 1 demanded that UC - 2 send
$500 , 000 to Individual - 1 to secure release of the Victim , and
sent UC - 2 a photograph of the Victim being held down in the back
seat of a car .

          g.    At approximately 9 : 50 pm , Individual - 1 sent UC-2
an audio clip which I believe included the Victim ' s voice
crying , while another individual yelled "pay the money ."

       9.  Based on my involvement in this investigation , I know
that law enforcement officers were able to obtain geolocation
information regarding the Drop Phone ' s location, which showed
that the Kidnapping Vehicle drove from the Bronx , New York ,
through various counties in New York State , and eventually into
Connecticut at approximately 10 : 00 p.m . on or about December 23 ,
2019 . Based in part on the geolocation information , law
enforcement officers located and pulled over the Kidnapping
Vehicle on or about December 23 , 2019 at approximately 10 : 30
p . m. in Fairfield , Connecticut . JOSIEL GUSTAVO MARTINEZ GUZMAN,
EDWARD HERNANDEZ , and WALKIN FRANCICSO ARIAS VILLAR , the
defendants , as well as the Victim , were in the Kidnapping
Vehicle . MARTINEZ GUZMAN , HERNANDEZ , and ARIAS VILLAR were
arrested and the Victim was recovered , alive but with a number
of injuries , including a broken nose and a concussion . Law
enforcement officers retrieved a Raven Arms P- 25 firearm (the
"Firearm" ) from a hidden compartment inside of the Kidnapping
Vehicle .

     10 . Based on my conversations with the Victim , I have
learned , among other things , the following :


                                    5
             Case 1:19-mj-12017-UA Document 1 Filed 12/26/19 Page 6 of 6
•.


                 a.   During the period of the Victim ' s abduction,
     EDWARD HERNANDEZ , the defendant , drove the Kidnapping Vehicle ,
     wh i le JOSIEL GUSTAVO MARTINEZ GUZMAN , the defendant , assaulted
     the Victim by striking the Victim and burning the Victim with
     cigarettes . WALK I N FRANCISCO ARIAS VILLAR , the defendant ,
     pointed the Firearm at the Victim repeatedly while the Victim
     was conf i ned in the Kidnapping Vehicle .

                  b.    In exchange for the Victim ' s freedom , MARTINEZ
     GUZMAN , HERNANDEZ , and ARIAS VILLAR demanded , among other
     things , that the Victim transfer funds to a Hong Kong bank
     account (the " Hong Kong Account u ) . The Victim , fearing for the
     Victim ' s l ife , transferred $15 , 000 from the Victim ' s personal
     bank account to the Hong Kong Account .

          WHEREFORE , I respectfully request that JOSIEL GUSTAVO
     MARTINEZ GUZMAN , EDWARD HERNANDEZ , and WALKIN FRANCISCO ARIAS
     VILLAR , the defendants , be imprisoned or bailed , as the case may
     be .


                                              ~             - -
                                            ,z6WARD MATEO
                                        /    Special Agent
                                             Drug Enforcement Administration


     Sworn to before me this
     26th day ~,..__..,




     Un i ted States Mag i s t rate J u dge
     Southern District of New York




                                              6
